DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/706,643, filed on 03/14/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 21-24, 26 and 29-37 and 39 are pending and have been examined. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims claims 21, 28, and 36 of Patent No. 10,504,155 and claims 1, 10, and 19 of Patent No. 10,083,464.






Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 21-24, 26, 29-30, 32-37, and 39 are rejected as being unpatentable over Matsuo, Patent No. 10,902,438 B2 in view of Klau, Pre-Grant Publication No. 2014/0108531 A1 and in further view of Apple, et al., Pre-Grant Publication No. 2007/0038516 A1 and in further view of Nemitz, et al., Pre-Grant Publication No. 2010/0287035 A1.
Regarding Claims 21, 37, and 39, Matsuo teaches:
 A method (medium) (system)… comprising: 
generating a first data record indicative of a rendering of a content item by a first user computing device associated with a user wherein the first data record comprises a content item identifier and a first user computing device identifier (see Figure 2, Column 8, lines 23-44, Column 10, lines 37-50, and Column 12, lines 14-26 in which a first record of the content being transferred and shown to device A includes content item information and an identifier for device A)
receiving, from the first user computing device, instructions to provide the content item to a second user computing device (see Column 8, lines 46-57, Column 12, lines 39-42 in which Device A requests to transfer the content to Device B)  
in response to receiving the instructions, transmitting the content item to the second user computing device (see Column 8, lines 46-57, Column 12, lines 39-42 in which the content is transmitted to Device B)
generating a second data record indicative of transmission of the content item to a second user computing device associated with the user (see Figure 2, Column 8, line 60-Column 9, line 4, Column 10, lines 37-50, Column 12, lines 43-51, and Column 13, lines 62-67 in which a second data record is stored that includes the first data record information regarding Device A and the additional information regarding Device B)
receiving, from a computing device, transaction data comprising information identifying the content item and information identifying the second user computing device (see Column 10, lines 1-16, Column 11, lines 4-14, and Column 14, lines 1-7 in which data is received from a purchasing mobile device during a purchasing transaction, the data including content information and second computing device information) 
in response to determining a correlation between the received transaction data and the second data record, giving an incentive (see Abstract, Column 10, lines 17-24, and Column 14, lines 1-18 in which the received data is used to reward an incentive based on where the advertisement originated that led to the purchase)
Matsuo, however, does not appear to specify:
the storage steps being performed by a data processing computing system
the first data record being stored at the data processing system, the second data record being stored at the data processing system
receiving, from a merchant computing device, transaction data
in response to determining a correlation between the received transaction data and the second data record, updating a realization parameter associated with the content item
Klau teaches:
the storage steps being performed by a data processing computing system (see Figure 1 and [0032]-[0037] in which the generated identifiers are stored and used for correlation by the computing system)
the first data record being stored at the data processing system, the second data record being stored at the data processing system (see Figures 1 and 4, [0032]-[0044], and [0072]-[0074] in which the data record regarding the content being provided to the first and second user devices are clearly store at the tracking server of the system)
in response to determining a correlation between the received transaction data and the second data record, updating a realization parameter associated with the content item (see [0054], [0068], [0070], and [0072] in which the identifiers are correlated and monetization of the content based on the sharing is identified by correlating the data, and the realization action parameter data is updated for reporting to the content provider)
It would be obvious to one of ordinary skill in the art to combine Klau with Matsuo because Matsuo already teaches already teaches the mobile devices participating in the data record storage prior to transmitting the data to the server, and direct storage by the server would minimize the processing efforts needed from the mobile devices, and Matsuo already uses the data records to determine incentives, and updating a realization action parameter would allow the advertiser to better evaluate their campaign and receiving and storing the data records at the server instead of on the user devices would minimize the user-side burden on the devices to manage the storage and use of the data.  
**The Examiner notes that it is not clear based on the claims language and the specification if the devices are devices of the same or different users; the claims and the specification seem to try to cover both options; therefore the broadest reasonable interpretation is taken; further, the “correlation” step is very broadly claimed; the examiner suggests showing that the correlation includes correlating the first and second data record with the user account data to confirm that the content item led to the purchase in order to overcome the prior art.**  

Matsuo and Klau, however, does not appear to specify:
receiving, from a merchant computing device, transaction data
Apple teaches:
receiving, from a merchant computing device, transaction data (see [0229]-[0230], [0442], [0491], [0529], and [0598] which teach an NFC merchant payment system; see also [0603]-[0610], [0616]-[0618], and [0629]-[0632] in which the data received from the merchant payment system is used to correlation with stored data to identify the source of the content and update the realization parameter)
It would be obvious to one of ordinary skill in the art to combine Apple with Matsuo and Klau because Matsuo already teaches already teaches transaction data received for determination of the origin of the content sharing that led to the transaction, but does not teach the data coming from a merchant system, and the data coming from the merchant system would allow for the correlation to take place even if the mobile device is not directly used in the transaction.  
Matsuo, Klau, and Apple, however, does not appear to specify:
transmitting the content item to the second user computing device from the data processing computing system
Nemitz teaches:
transmitting the content item to the second user computing device from the data processing computing system (see at least Figure 3 and [0081]-[0089] in which the user requests the promotional material to be transferred to one or more other selected devices and the system server facilitates the transfer by retrieving the promotional material from its database and sending it to the other devices for use by the user)
It would be obvious to one of ordinary skill in the art to combine Nemitz with Matsuo,  Klau, and Apple because Matsuo already teaches already teaches transaction data received for determination of the origin of the content sharing that led to the transaction and Apple teaches determination that a user redeeming a promotion on their device can be attributed to a specific advertisement presentation, and the transfer from one device to another being facilitated by the external system allows for transfer when device-device transfer might be difficult or impossible due to a variety of reasons such as compatibility or format.
  


Regarding Claim 22, the combination of Matzuo, Klau, and Apple teaches:
the method of claim 21
Matzuo further teaches:
wherein the realization action parameter associates the transaction with a transmission of the content item to the first user computing device  (see Abstract, Column 10, lines 17-24, and Column 14, lines 1-18 in which the received data is used to reward the first device with an incentive based on the data showing that the content was shown to the first device and then the first device A transmitted the content to another device, such as B, which then made a purchase after seeing the content)

Regarding Claim 23, the combination of Matsuo, Klau, and Apple teaches:
the method of claim 22
Matsuo further teaches:
wherein the realization action parameter further associates the transaction with the rendering of the content item on the first user computing device  (see Abstract, Column 10, lines 17-24, and Column 14, lines 1-18 in which the received data is used to reward the first device with an incentive based on the data showing that the content was shown to the first device and then the first device A transmitted the content to another device, such as B, which then made a purchase after seeing the content)

Regarding Claim 24, the combination of Matsuo, Klau, and Apple teaches:
the method of claim 21
Apple further teaches:
wherein the content item comprises an offer, and wherein the transaction data indicates redemption of the offer (see such as [0454], [0504], and [0629] in which the advertisement can include a coupon)
It would be obvious to one of ordinary skill in the art to combine Apple with Matsuo and Klau because Matsuo already teaches the content being a product advertisement, such as in Column 8, lines 23-25, and the content being an offer would further entice the user to buy the product based on such as getting a discount.  


Regarding Claim 26, the combination of Matzuo, Klau, and Apple teaches:
the method of claim 21
Apple further teaches:
wherein the merchant computing device comprises an NFC device (see [0229]-[0230], [0442], [0491], [0529], and [0598] in which merchant payment system is NFC-enabled)
It would be obvious to one of ordinary skill in the art to combine Apple with Matsuo and Klau because Matsuo already teaches the devices being mobile devices, which commonly are NFC-enabled as well as the use of RFID, and a merchant device being an NFC device allows for easy communication with mobile devices.


Regarding Claim 29, the combination of Matzuo, Klau, and Apple teaches:
the method of claim 28
Matsuo further teaches:
wherein determining the correlation between the received transaction data and the second data record comprises determining a correlation between a computing device identifier and a content item identifier in the transaction data and the second user computing device identifier and the content item identifier in the second data record (see Figure 2, Column 8, line 60-Column 9, line 4, Column 10, lines 37-50, Column 12, lines 43-51, and Column 13, lines 62-67 in which a second data record is stored that includes the first data record information regarding Device A and the additional information regarding Device B; see also Abstract, Column 10, lines 17-24, and Column 14, lines 1-18 in which the received data is used to reward the first device with an incentive based on the data showing that the content was shown to the first device and then the first device A transmitted the content to another device, such as B, which then made a purchase after seeing the content)

Regarding Claim 30, the combination of Matsuo, Klau, Apple, and Nemitz teaches:
the method of claim 21
Apple further teaches:
identifying an online service account associated with a first user computing device identifier associated with the first user computing device (see [0376], [0388]-[0390], [0402]-[0417], [0494]-[0498], [0623]-[0624], and [0630]-[0632] in which the user computing device identifier is identified as being served the advertisement)
correlating the first user computing device identifier in the first data record indicative of the rendering of the content item to the online service account (see [0376], [0388]-[0390], [0402]-[0417], [0494]-[0498], [0623]-[0624], and [0630]-[0632] in which the ad data code record includes the user device identifier and the ad identifier)
providing the content item to the second user device (see [0454] in which the ad can include an associated coupon, [0504] in which the advertisement that is shown to the user on one device such as their personal computer and then synchronized with such as their wireless device includes an associated coupon that is sent to the wireless device for the user to use at a retailer in response to the initial advertisement viewed on their first device, [0588]-[0590] in which wireless device can retrieve advertisement from memory of personal computer, [0598] in which this is done by a specific request of the user, [0629] which also details a coupon associated with the advertisement being downloaded to the user wireless device, [0842], and [0845]-[0847]) 
correlating the first data record with the second user computing device identifier based on the association between the second user computing device identifier and the online account to generate the second data record (see [0603]-[0610] in which transaction data is used to identify the second computing device, namely the user wireless device, and the associated information corresponding to the advertisement, such as the Ad Data Code or other information, is used to identify that the advertisement was transferred to the second device from the first device, namely the user personal computer; see also [00436]-[0438], [0616]-[0618], and [0629]-[0632])
Nemitz further teaches:
determining an association between the online service account and the second user computing device identifier (see [0020]-[0021], [0028]-[0029], [0037], in which a web service account of the user includes associations of devices that share synchronization of promotional material to all the devices based on a designated user device portfolio, at least [0020]-[0021], [0028]-[0029], and [0039]-[0041] in which the user profile of the account includes credentials and user profile information, and in which an advertisement viewed on an application is supplied to the user account and synchronized to other devices in the user device portfolio as designated in the account information) 
It would be obvious to one of ordinary skill in the art to combine Nemitz with Matsuo, Klaus, and Apple because Apple already teaches synchronization of ads and coupons to user devices based on the user first viewing an ad on such as a personal computer on a webpage or when using a service such as a search engine, and an association between an online account and a second device identifier would allow for facilitation of synchronization with only the device identifier recognition and the content item ID and accompanying instructions to synchronize.   

Regarding Claim 32, the combination of Matsuo, Klau, and Apple teaches:
the method of claim 21
Matsuo further teaches:
determining an association between the first user computing device and the second user computing device and correlating the first user computing device identifier and the content item identifier based on the association between the first user computing device and the second user computing device (see Figure 2, Column 8, line 60-Column 9, line 4, Column 10, lines 37-50, Column 12, lines 43-51, and Column 13, lines 62-67 in which a second data record is stored that includes the first data record information regarding Device A and the additional information regarding Device B; see also Abstract, Column 10, lines 17-24, and Column 14, lines 1-18 in which the received data is used to reward the first device with an incentive based on the data showing that the content was shown to the first device and then the first device A transmitted the content to another device, such as B, which then made a purchase after seeing the content)

Regarding Claims 33 and 34, the combination of Matsuo, Klau, and Apple teaches:
the method of claim 21
Apple further teaches:
receiving, from the second user computing device, an indication of a redemption of an offer associated with the content item by the second user computing device with the merchant computing device, wherein the updating the realization action parameter is based on receiving the indication of redemption of the offer (see [0603]-[0610] in which transaction data from a merchant device is used to identify the second computing device, namely the user wireless device, and the associated information corresponding to the offer, and to determine that the advertisement was transferred to the second device from the first device, namely the user personal computer and also to determine that the offer advertisement ended in a purchase; see also [0616]-[0618], as well as [0629]-[0632]), updating a realization action parameter based on the redemption is also taught at (see [0402]-[0417], [0629]-[0632], and [0842]-[0843])
It would be obvious to one of ordinary skill in the art to combine Apple with Matsuo and Klau because Matsuo already teaches the content being a product advertisement, such as in Column 8, lines 23-25, and teaches the device relaying information regarding product purchase, and the purchase being redemption of an offer would further entice the user to buy the product based on such as getting a discount.  

Regarding Claim 35, the combination of Matsuo, Klau, and Apple teaches:
the method of claim 21
Matsuo further teaches:
wherein the realization action parameter indicates a conversion of the content item (see Abstract, Column 10, lines 17-24, and Column 14, lines 1-18 in which the received data is used to reward an incentive based on the advertisement leading to a purchase, which is a type of conversion)

Regarding Claim 36, the combination of Matsuo, Klau, and Apple teaches:
the method of claim 21
Klau further teaches:
wherein the realization action parameter indicates a total number of conversions of the content item (see [0081] in which the tracking report can include a tally of monetized views)
It would be obvious to one of ordinary skill in the art to combine Klau with Matsuo because Matsuo already teaches already teaches using the data records to determine incentives, and updating a realization action parameter to tally conversions would allow the advertiser to better evaluate their campaign.  


Claim 31 is rejected as being unpatentable over Matsuo, Patent No. 10,902,438 B2 in view of Klau, Pre-Grant Publication No. 2014/0108531 A1 and in further view of Apple, et al., Pre-Grant Publication No. 2007/0038516 A1 and in further view of Nemitz, et al., Pre-Grant Publication No. 2010/0287035 A1 and in further view of Nguyen, et al., Pre-Grant Publication No. 2013/0179250 A1.
Regarding Claim 31, the combination of Matsuo, Klau, Apple, and Nemitz teaches:
the method of claim 30
Matsuo, Klau, Apple and Nemitz, however, does not appear to specify:
wherein the online service account includes an electronic payment account
Nguyen teaches:
wherein the online service account includes an electronic payment account (see [0030]-[0031] in which the user has an electronic wallet account with associated offers/coupons, which are then transferred to the mobile device when the user is at the POS terminal and the mobile device is detected via NFC)
It would be obvious to one of ordinary skill in the art to combine Nguyen with Matsuo, Klau, Apple, and Nemitz because Apple already teaches a user synchronizing coupon or offers between devices and a user account, and the account being an electronic payment account would allow the offers and coupons to be associated with a relevant account that is also used in the purchase process, namely electronic payments.


Response to Arguments
Regarding the Double Patenting rejection
The applicant’s amendments to the claims have not overcome the rejections and the rejections have been sustained.
Regarding the rejections based on 35 USC 103
The arguments, which are directed to the claims as amended, have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.
	**The Examiner notes that the discussion in the interview and the review in the Advisory Action were based on the applicant’s argument based on Matsuo and Nemitz; however, on further review, Klau does seem to teach the limitations brought in by amendment.

Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Chang, Pre-Grant Publication No. 2010/0042471 A1- data records regarding content plays to multiple devices are stored on the system side database

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
	

/LUIS A BROWN/Primary Examiner, Art Unit 3682